        Case 1:18-cv-08923-LAK-RWL Document 27 Filed 05/10/19 Page 1 of 2


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Evandro C. Gigante
May 10, 2019                                                                                                         Member of the Firm
                                                                                                                     d +1.212.969.3132
                                                                                                                     f 212.969.2900
                                                                                                                     egigante@proskauer.com
                                                                                                                     www.proskauer.com
By eFile

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


          Re:        Susan Forte v. Columbia University, et al
                     Civil Action No. 18-cv-08923

Dear Mag. Judge Lehrburger:

Pursuant to the Court’s Scheduling Order (Dkt. No. 25), Plaintiff Susan Forte and Defendant The
Trustees of Columbia University in the City of New York (incorrectly named as “Columbia
University”) (collectively, the “Parties”) submit this joint status letter.

Since the March 11, 2019 case management conference with the Court, the parties have
exchanged initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1), and Defendant has propounded
initial interrogatories and requests for production of documents upon Plaintiff.

Counsel for Defendant has also provided counsel for Plaintiff with the following two proposed
stipulations for their consideration:

    1. Stipulation of Dismissal pursuant to which Plaintiff would agree to file an amended
       complaint to correctly name Defendant as “The Trustees of Columbia University in the
       City of New York” and to dismiss Plaintiff’s claims against improperly named entities
       Columbia University Medical Center and Columbia University Center for Women’s
       Reproductive Care; and

    2. Stipulation and [Proposed] Order Regarding Confidential Information.

Counsel for the Parties are working to finalize their language before filing.

Plaintiff's counsel represents that they are finalizing their initial demands, and they intend to
serve same before the end of today. The Parties' counsel are thus far cooperating with moving
the case along, and there are no discovery related (or other) issues which require court
intervention at this time.



   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
      Case 1:18-cv-08923-LAK-RWL Document 27 Filed 05/10/19 Page 2 of 2




Mag. Judge Lehrburger
May 10, 2019
Page 2

Respectfully submitted,

BAILEY LAW P.C.                          PROSKAUER ROSE, LLP

By: /s/ Anthony V. Gentile               By: /s/ Evandro C. Gigante
       Edward G. Bailey                         Evandro C. Gigante
       Anthony V. Gentile (of counsel)          Margaret F. Swetman (pro hac vice pending)

       and co-counsel                          Attorneys for Defendant

THE HARMAN FIRM, LLP

       Walker G. Harman
       Edgar M. Rivera

Attorneys for Plaintiff
